DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on February 27, 2020 and March 1, 2022 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2020/0219015 A1).
Regarding claims 1 and 10, Lee teaches and discloses a method and an inference apparatus (end device of the inference system) comprising: a memory; and a hardware processor coupled to the memory (figures 2 and 14) and configured to: acquire at least one control parameter of second machine learning model (second machine learning model), the second machine learning model having a size smaller than a size of a first machine learning model (first machine learning model) input to the inference apparatus; change the first machine learning model to the second machine learning model based on the at least one control parameter; and perform inference in response to input data by using the second machine learning model ([0036]; [0040]; claim 12; teaches determining the size of a first and second machine learning model and changing the first machine learning model to the second machine learning model when the size of the second machine learning model is smaller than the first machine learning model).

Regarding claim 3, Lee further teaches and discloses wherein the at least one control parameter is parameters to control hardware performance of the inference apparatus, and the at least one control parameter includes at least one of a model size, an amount of calculation, an inference accuracy, an inference speed, a power consumption, a memory capacity, and a memory bandwidth ([0039]; [0040]; teaches model size and accuracy parameters; claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2020/0219015 A1) in view of Nishino (U.S. Patent Application Publication # 2020/0234196 A1).
Regarding claim 2, Lee discloses the claimed invention, but may not expressly disclose wherein the hardware processor is further configured to: decompose, by using a tensor decomposition method, a tensor of weight coefficients of the first machine learning model into two or more decomposed tensors; set sizes of the second machine learning model in accordance with the at least one control parameter; and change the first machine learning model to the second machine learning model that are represented by the two or more decomposed tensors each having the set sizes.
Nonetheless, in the same field of endeavor, Nishino teaches and suggests wherein the hardware processor is further configured to: decompose, by using a tensor decomposition method, a tensor of weight coefficients of the first machine learning model into two or more decomposed tensors; set sizes of the second machine learning model in accordance with the at least one control parameter; and change the first machine learning model to the second machine learning model that are represented by the two or more decomposed tensors each having the set sizes ([0021]; [0026]; [0040]; teaches tensor decomposition and updating parameters, such as weight coefficients, for tensor decomposition for performing training of a machine learning model).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate tensor decomposition and updating parameters, such as weight coefficients, for tensor decomposition for performing training of a machine learning model as taught by Nishino with the method and apparatus as disclosed by Lee for the purpose of performing training of machine learning models, as suggested by Nishino.

Regarding claim 4, Lee, as modified by Nishino, discloses the claimed invention, but may not expressly disclose wherein the hardware processor is further configured to: set a width of each of the decomposed tensors in accordance with the at least one control parameter; and change the first machine learning model to the second machine learning model that are represented by the two or more decomposed tensors each having the set width.
Nonetheless, Nishino further teaches and suggests wherein the hardware processor is further configured to: set a width of each of the decomposed tensors in accordance with the at least one control parameter; and change the first machine learning model to the second machine learning model that are represented by the two or more decomposed tensors each having the set width ([0021]; [0026]; [0040]; teaches tensor decomposition and updating parameters, such as weight coefficients, for tensor decomposition for performing training of a machine learning model).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2020/0219015 A1) in view of Nishino (U.S. Patent Application Publication # 2020/0234196 A1), and further in view of Li et al. (hereinafter Li) (U.S. Patent Application Publication # 2021/0248459 A1).
Regarding claim 8, Lee, as modified by Nishino, discloses the claimed invention, but may not expressly disclose wherein, when the first machine learning model includes a normalization layer in which normalization processing is executed, the hardware processor is further configured to correct parameters to be used in the normalization processing based on the set width.
Nonetheless, in the same field of endeavor, Li teaches and suggests wherein, when the first machine learning model includes a normalization layer in which normalization processing is executed, the hardware processor is further configured to correct parameters to be used in the normalization processing based on the set width ([0045]; [0061]; teaches normalization to correct parameters/weight tensor).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate normalization to correct parameters/weight tensor as taught by Li with apparatus as disclosed by Lee, as modified by Nishino, for the purpose of improving inference for efficient deep learning neural networks.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (U.S. Patent Application Publication # 2020/0234196 A1) in view of Luk et al. (hereinafter Luk) (U.S. Patent Application Publication # 2020/0356905 A1).
Regarding claims 9 and 11, Nishino teaches and discloses a method and a learning apparatus (figure 1) comprising: a memory; and a hardware processor coupled to the memory (figure 1) and configured to: acquire a model to be trained; decompose a tensor of weight coefficients of the model into two or more decomposed tensors obtained by a tensor decomposition method; approximate the model to a plurality of approximate models represented by the decomposed tensors each having a different width; and acquire learning data including input data and target data, and supply the input data to the approximate models ([0021]; [0026]; [0040]; teaches tensor decomposition and updating parameters, such as weight coefficients, for tensor decomposition for performing training of a machine learning model).
However, Nishino may not expressly disclose calculate loss functions of the respective approximate models by using the target data and the output data output from the approximate models in response to the input data; calculate gradients of the respective loss functions; accumulate the gradients; and update parameters of the model to be trained such that the loss functions of the approximate models are minimized based on the accumulated gradients.
Nonetheless, in the same field of endeavor, Luk teaches and suggests calculate loss functions of the respective approximate models by using the target data and the output data output from the approximate models in response to the input data; calculate gradients of the respective loss functions; accumulate the gradients; and update parameters of the model to be trained such that the loss functions of the approximate models are minimized based on the accumulated gradients ([0062]; [0063]; [0065]; [0092]; teaches calculating loss functions of machine learning models and the gradient of the loss functions for updating parameters of the machine learning model).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating loss functions of machine learning models and the gradient of the loss functions for updating parameters of the machine learning model as taught by Luk with apparatus as disclosed by Nishino for the purpose of improving correctness of the machine learning model, as suggested by Luk.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 7 are objected based on their dependency on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 18, 2022